Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Luo et al. (Non-Patent Literature: “Maximizing Process Performance with Maze, Uber’s Funnel Visualization Platform;” Yujua Luo and Jerome Cukier; August 16, 2018; taken from: https://eng.uber.com/maze/; last accessed on 11/08/2021) teaches “In fact, our UI lets us do all kinds of filtering and exploration. For instance, we can apply “sequence filters” to keep only sequences that have certain events in a given order. We can also narrow our sunburst to user sessions during which a successful data query is followed by an error on the same query. This type of specification lets us explore possible pain points during the driver sign-up experience, enabling us to understand what went wrong and determine how we can fix it for future users” (Under section “Presentation”).

Eric Shawn Vandenberg (US 2018/0032574) teaches “FIG. 1A is a block diagram of an exemplary funnel query 100. Each level in the funnel query depends on the previous level in the funnel query. Specially, the funnel query begins with a top level subquery (subquery 1) that returns the most inclusive set of results (layer 1 results). The second level subquery (subquery 2) 

Gadhia et al. (US 2013/0060639) teaches “As shown in FIG. 7, location events A through P are examined. Location events A through D may be determined to not evidence motion and, thus, pinpoint grouping may merge location events A through D, resulting in the identification of a stop. Location events E through I may be determined to evidence motion and, thus, path grouping may determine a path beginning at location event E and extending to location event I. Location events J through N may be determined to not evidence motion and, thus, pinpoint grouping may merge location events J through N, resulting in the identification of a stop. Lastly, location events O and P may be determined to evidence motion and, thus, path grouping may determine a path beginning at location event O and ending at location event P. As also shown in FIG. 7, in certain embodiments, visit and path durations may be calculated by examining timestamps of beginning and ending location events; paths may be comprised of location event nodes that include, for example, latitude/longitude coordinates; paths may be comprised of line segments between location event nodes that include, for example, bearing (computed for an entire path) and velocity (computed for each line segment and the overall path) information; and 

Foslien et al. (US 6,754,388) teaches “After an event is specified, any of several pattern recognition techniques is used to search the data sequence for segments that are similar to the event. These matches are presented as a ranked listing to the user, who can examine the match results and select those that best fit his or her needs rather than scanning all of the data within the data sequence. Thus, the user can view interesting portions of the data sequence quickly and easily without visually sifting through a large amount of uninteresting data. Further, the user benefits from being able to specify the search criteria in a manner compatible with the nature of the data, as time-dependent plots or templates are a natural method to define time-dependent patterns of interest.” (Col. 3, lines 26-38).


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter. 

	The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented method comprising “accessing data stored in memory, the data stored as a plurality of sequences, wherein each sequence of the plurality of sequences corresponds to a respective user, and each sequence of the plurality of sequences records a respective set of events that were performed by the respective user; prior to receiving, from a computing device, a request to perform a query on the data: searching each  query on the data, the query involving identifying which users performed a series of particular events, the series of particular events being defined by the query, and the series of particular events including the target event: in response to the series of particular events including the target event, using the information to eliminate sequences that do not include the target event to result in a subset of the plurality of sequences; and performing the query on the subset of the plurality of sequences, wherein performing the query includes: searching for the series of particular events in each sequence of the subset of the plurality of sequences.”

	The reasons for allowance of claim 11 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising “prior to receiving, from a computing device, a request to perform a query on the data: searching each sequence of the plurality of sequences for a target event to obtain information that indicates, for each sequence of the plurality of sequences, whether or not the sequence includes the target event; subsequently receiving, from the computing device, the request to perform the query on the data, the query involving identifying which users performed a series of particular events, the series of particular events being defined by the query, and the series of particular events including the target event; in response to the series of particular events including the target event, using the information
to eliminate sequences that do not include the target event to result in a subset of the


Dependent claims 3-10 and 13-22 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        February 18, 2022